Citation Nr: 0021385	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-04 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 25, 1976, 
for a grant of service connection for a psychiatric disorder, 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
May 1951.

This matter arises from decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  For the two years prior to his death, the veteran was in 
receipt of a total disability rating.

2.  The grant of an earlier effective date for the veteran's 
service-connected psychiatric disability would not result in 
additional periodic monthly benefits for the two years prior 
to the veteran's death.

CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than 
March 25, 1976, for a grant of service connection for a 
psychiatric disorder, for accrued benefits purposes, has no 
legal merit.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. §§ 
3.105, 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which a 
claimant was entitled at the time of his or her death under 
existing ratings or based on evidence in the file at the time 
of his or her death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  Here, the appellant (guardian of the veteran's adult 
helpless child) is making essentially the same claim which 
the veteran had pending at the time of his death, and had 
advanced on previous occasions.

In December 1977, the veteran was granted service connection 
for a psychiatric disorder, and was assigned a 70 percent 
disability rating, effective March 1976.  In March 1978 the 
veteran was granted a TDIU, based primarily on his 
psychiatric disability, effective March 1976.  Board 
decisions dated in May 1984, March 1987, and August 1992 
denied the veteran's request for entitlement to an effective 
date earlier than March 25, 1976, for a grant of service 
connection for a psychiatric disorder.  The veteran died in 
August 1991.  Thus, at the time of his death, the veteran had 
a pending claim of entitlement to an effective date earlier 
than March 25, 1976, for a grant of service connection for a 
psychiatric disorder.

The Board notes that for the two years prior to his death, 
the veteran was in receipt of a total disability rating.  
Therefore, even assuming that the appellant's claim for an 
earlier effective date for a psychiatric disorder was 
granted, such a grant would not result in additional periodic 
monthly benefits due and unpaid (i.e., periodic monthly 
benefits in excess of a total rating) for the two years prior 
to the veteran's death.

Based on the foregoing, the law is dispositive in this case; 
therefore, the appellant's claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

